Title: To George Washington from Major General Alexander McDougall, 1 April 1779
From: McDougall, Alexander
To: Washington, George


Sir
Head Quarters Pecks Kill [N.Y.] April 1Fst 1779.
I had the Honor of addressing you yesterday. This will be on the Subject of Cloathing. Fearing those at Fish-Kill, might ⟨be⟩ damaged in the Transportation, I have ⟨ord⟩ered the whole to be unpacked, aired and ⟨repackt.⟩ The Labour was not lost. Many of the ⟨woolens⟩ were damp, and others damaged. Officers ⟨of the⟩ hospital, Commissaries of Issues, and ⟨the⟩ Ordnance Store; in short almost every ⟨br⟩anch of the Staff, tease me with applications ⟨for⟩ Cloathing out of this Store, and for Orders ⟨o⟩n that at Hartford. If I was at full Liberty, to Issue those Cloaths, I am not advised by any Act of Congress, whether these Gentlemen are entituled or no⟨t. There⟩ are some small Articles, which the Line may not want, and wou’d be a Releif to those if they are intituled. I wish your Excellency, wou’d please to Signify, how far the Store at Fish-Kill is under my Orders, or whether it is to be entirely Shut. In its present State, it crea⟨tes me no⟩ small Trouble. The Second C⟨aro[lin]a⟩ Regiment, not having had one Sh⟨irt for its⟩ Complement, and many of them ⟨being naked,⟩ I have ordered the Non Comm⟨issioned rank⟩ and File One Shirt. As they are ⟨so remote from⟩ their State, and get no Donation⟨s from it⟩.
The Officers of Pattersons and ⟨Learnards⟩ Brigades had Hides given to them, ⟨at⟩ Hartford, to furnish them with Boo⟨ts. Those⟩ of Nixons have been unceasing, in their application for the like, which I have constantly refused ’till I cou’d See the Commissary of Hides, least I shou’d interfere with any of his Engagements. Having seen him, and on conversing with him, found that the granting their request wou’d not interfere; I have ordered them the Stipulated quantity for a pair of Boots each, of such raw Hides, as shou’d not be delivered in below the Mountains. Whether ⟨I⟩ have done right or wrong, I was under a ⟨ki⟩nd of necessity, to follow the Example of my ⟨super⟩iours in Office. But as the measure ⟨did not⟩ originate from Me, I hope that will ⟨plead⟩ my Justification. I have the honor to be Your Excellency’s Humble Servant
Alexr McDougall
